         Case 8:19-cr-00117-JAK Document 126 Filed 04/24/20 Page 1 of 2 Page ID #:630

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                        CRIMINAL MINUTES - GENERAL






    Case No.    SA CR19-00117 JAK                                                   Date    April 23, 2020


 Present: The Honorable       John A. Kronstadt, United States District Judge

 Interpreter       N/A

                                                                                      Annamartine Salick
            Cheryl Wynn                       Lisa Gonzalez
                                                                                      Matthew J. Jacobs
            Deputy Clerk                 Court Reporter/Recorder                    Assistant U.S. Attorney


         U.S.A. v. Defendant(s):          Present Cust. Bond       Attorneys for Defendants: Present App. Ret.

                                                                   Bilal Essayli
Abdallah Osseily                             X              X                                       X              X
                                                                   Andrew Brown


 Proceedings:        STATUS CONFERENCE

The Status Conference is held. The Court, counsel, Defendant, and court staff attend the proceeding
telephonically. The Court reminds the parties that recording or re-broadcasting of the proceedings is strictly
prohibited. Counsel address the Court.

Pursuant to the order issued on April 14, 2020, the Government confirms that they have provided the unclassified
portions of its Classified Information Procedures Act (“CIPA”) briefing to Defendant and Defendant confirms
receipt. Without objection from the Government or Defendant, the Government is directed to file a copy of these
unclassified portions of its CIPA briefing on the public docket. On or before May 4, 2020, Defendant shall file any
response to the Government’s unclassified briefing. On or before May 11, 2020, the Government shall file any
reply. If either the Government or Defendant needs additional time beyond these deadlines, then the parties shall
timely file a stipulation or application as appropriate.

Counsel and the Court confer as to continuance of the trial date. Subject to a speedy trial stipulation from
Defendant, the following tentative schedule is set:

         August 20, 2020                                    Deadline to file trial documents and motions
                                                            in limine
         September 3, 2020 at 8:30 a.m.                     Final Pretrial Conference
         September 8, 2020 at 9:00 a.m.                     Trial Date
         September 22, 2020                                 TMAX

Counsel shall continue to confer as to the status of Government Counsel’s six-week trial in another matter
scheduled for mid-July. If the trial in that matter is continued or otherwise rescheduled, then the parties shall file
promptly a status report as to whether the trial date in this matter can be advanced.


CR-11 (10/08)                                CRIMINAL MINUTES - GENERAL                                      Page 1 of 2
         Case 8:19-cr-00117-JAK Document 126 Filed 04/24/20 Page 2 of 2 Page ID #:631

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                       CRIMINAL MINUTES - GENERAL



After the conclusion of the status conference, the Court determines that any speedy trial stipulation shall be filed
on or before April 30, 2020.


IT IS SO ORDERED.



                                                                                                  :      15

                                                           Initials of Deputy Clerk   cw
cc: USPO/PSA




CR-11 (10/08)                               CRIMINAL MINUTES - GENERAL                                    Page 2 of 2
